Citation Nr: 1443332	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-21 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle condition, including as due to undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Driever



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005 and from August 2008 to September 2009, including in the Southwest Asia theater of operations during the Persian Gulf War.  He also served in the Army National Guard, including during various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in August 2013.  For the reason explained below, the Board again REMANDS this claim to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the early part of this appeal, the Veteran submitted DD Forms 214, which confirmed the periods of active duty shown on the previous page.  Recently, however, he submitted a third DD Form 214 which indicates that his second period of active duty extended from August 2008 to August 2010, rather than from August 2008 to September 2009.  This new information is crucial to the case because medical evidence reflects that the Veteran began receiving left ankle treatment in July 2010.  

The newly submitted DD Form 214 contains some discrepancies, however.  It conflicts with the Veteran's initial claim for compensation, in which he identified his second period of active duty as August 2008 to September 2009.  It also conflicts with recently obtained service records, which list the Veteran's various periods of ACDUTRA and INACDUTRA.  In addition, it reflects no foreign service, contrary to what the initial DD Form 214 shows.  Nor is it signed by an authorized official or by the Veteran.  Neither the Veteran nor his representative has offered any guidance regarding this matter.  It is possible that the Veteran petitioned to correct the initial DD Form 214 and this document represents the corrected version.  Regardless, the Board cannot proceed until it clarifies this matter.  

Accordingly, this claim is REMANDED for the following action:

1.  Contact the Veteran and ask him to clarify: (a) whether he served on active duty from August 2008 to August 2010, rather than from August 2008 to September 2009; (b) where he obtained the third DD Form 214; and (c) whether it represents a corrected version of the initial DD Form 214.

2.  Thereafter, contact the NPRC, and/or any other appropriate source, and request a complete copy of the Veteran's service personnel records and service treatment records.  Along with this request, provide a copy of the DD Form 214 recently submitted by the Veteran indicating that his second period of active duty extended from August 2008 to August 2010.  A specific request should be made to verify all of the Veteran's periods of active duty, to include any service from August 2008 to August 2010.  A request should be made for an official copy of any DD Form 214, and/or corrected DD Form 214, showing service from August 2008 to August 2010.      

3.  If the most recent DD Form 214 is found to be valid, return the claims folder to the December 2013 VA examiner for an addendum opinion responding to the question posed in the August 2013 Board remand.  The opinion should contemplate that the Veteran served on active duty from August 2008 to August 2010, rather than from August 2008 to September 2009. 

4.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



